             Case 5:19-cv-00159-LPR Document 43 Filed 07/13/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

CONNECTONE BANCORP, INC.                                                            PLAINTIFFS
and CONNECTONE BANK

VS.                                       CASE NO.: 5:19-cv-159-LPR

STAR CITY BANCSHARES, INC.                                                       DEFENDANTS
and CONNECT BANK

                  ORDER GRANTING IN PART AND DENYING IN PART
                   DEFENDANTS’ MOTION TO COMPEL DISCOVERY
                           AND PROTECTIVE ORDER

        Comes now before the Court, on the 25th day of June 2020, the Defendants’ Motion to

Compel Discovery, and from the filings herein and argument of Counsel the Court being well and

sufficiently advised, finds as follows:

        1.       A portion of the information requested by Defendants in both written discovery and

in its FRCP 30(b)(6) Notice of Deposition to Plaintiffs regarding Plaintiffs’ Arkansas customers,

is within the scope of discovery, pursuant to FRCP 26, with certain limitations and subject to the

Protective Order contained herein.

        2.       Pursuant to this Protective Order, Plaintiffs shall produce to Defendants’ Counsel

a list of the names and addresses of its Arkansas account holders which shall include the 43

referenced in Plaintiffs’ Amended Complaint and the 15 identified in Plaintiffs’ Responses to

Interrogatories and Requests for Production.       The list of Plaintiffs’ Arkansas customers and

addresses shall be designated as “Attorney Eyes Only” under this Order and so marked by

Plaintiffs.




                                              Page 1 of 8
             Case 5:19-cv-00159-LPR Document 43 Filed 07/13/20 Page 2 of 8



        3.       Pursuant to this Order, Plaintiffs shall provide a separate list of aggregated and

anonymous information regarding the types and numbers of accounts held by their Arkansas

customers, identified in paragraph 2. The list of aggregated and anonymous account information

shall be subject to Protective Order and shall not be released by Defendants or their counsel to any

third parties not involved in this litigation.

        4.       That Plaintiffs shall produce the information ordered herein, no later than Thursday,

July 9, 2020. During the two (2) weeks prior to production, nothing in this Order shall preclude

Plaintiffs from disclosing to their customers that Plaintiffs have received a discovery request

seeking their identity and addresses. If any customer objections are received and still pending on

July 9, 2020, the production shall be delayed until the Court rules on such objections.

        5.       No one connected with Defendants in any way may contact the customers identified

pursuant to the ruling in Paragraph 2 above in any manner without an Order from the Court.

        6.       Should Defendants’ Counsel determine that there is a real and serious need for

additional information regarding Plaintiffs’ Arkansas customers, after receiving the information

ordered herein, they may petition the Court further.

        7.       Plaintiffs have designated Siya Vansia, Vice-President and Chief Branding Officer,

as their corporate representative to testify in response to Defendants’ Rule 30(b)(6) Notice on the

matter of Plaintiffs’ Arkansas customers. The three topics listed in Defendants’ 30(b)(6) Notice

were:

                 a)     The accounts, of any type, maintained by Plaintiffs and owned by
                        Arkansas residents;
                 b)     The identity and addresses of any Arkansas residents who own
                        accounts maintained by Plaintiffs; and
                 c)     The method by which each account was established (in person, mail,
                        internet, etc.) and/or the source of referral for the customer.

                                                 Page 2 of 8
              Case 5:19-cv-00159-LPR Document 43 Filed 07/13/20 Page 3 of 8




This Order also applies to these three topics in the 30(b)(6) notice. Regarding the third topic, any

questions and answers should be tailored to or given in an anonymized fashion so as not to connect

that information to the specific customer information being produced, absent further Order of the

Court.

         8.       Plaintiffs’ counsel have agreed to make Ms. Vansia available for deposition, at a

mutually agreeable date and time, with said deposition taking place between the date of production

of the requested information and July 31, 2020.

         9.       The designation of Information as ATTORNEYS’ EYES ONLY shall be made by

the Plaintiffs by placing or affixing a stamp or marking upon the document (in such a manner as

will not interfere with the legibility thereof) an appropriate notice such as , “ATTORNEYS’ EYES

ONLY”.

         10.      No person receiving ATTORNEYS’ EYES ONLY INFORMATION shall disclose

any such ATTORNEYS’ EYES ONLY INFORMATION to anyone, other than the Court, except

as may be specifically authorized by this Order.           Further, all persons receiving access to

Information designated as ATTORNEYS’ EYES ONLY INFORMATION hereunder shall

employ said Information only to the extent that such Information is necessary, in such person’s

reasonable judgment, for the prosecution or defense of this case and for no other purpose

whatsoever.

         11.      Counsel for Defendants shall not disclose, make available or communicate

ATTORNEYS’ EYES ONLY INFORMATION to any other person except:

                 a. Such counsel may disclose Information designated as ATTORNEYS’ EYES

                    ONLY hereunder to attorneys, paralegals, clerical, accounting and support staff

                                             Page 3 of 8
Case 5:19-cv-00159-LPR Document 43 Filed 07/13/20 Page 4 of 8



      personnel directly and regularly employed by such counsel in connection with

      this lawsuit, to the extent that such disclosure is necessary, in such counsel’s

      reasonable judgment, for the prosecution or defense of this case.

   b. Counsel for Defendants may disclose Information which has been produced and

      designated ATTORNEYS’ EYES ONLY to experts and consultants who are

      directly employed or retained in connection with this action by counsel for the

      parties provided, however, that the following procedures and restrictions shall

      apply:

       i. no person to whom Information designated as ATTORNEYS’ EYES

          ONLY has been disclosed pursuant to this paragraph 11(b) shall use such

          Information except for the prosecution or defense of this action unless the

          information becomes public through some lawful manner;

       ii. counsel for Defendants or persons disclosing Information designated as

          ATTORNEYS’ EYES ONLY to any person designated in this paragraph

          12(b) shall, prior to disclosure, obtain a written agreement of any such

          person to whom disclosure is made to be bound by the terms of this Order

          in the following form: “I hereby acknowledge that information is to be

          made available to me which has been designated as proprietary or

          confidential, and that such information is provided to me solely for the

          purposes of assisting counsel of record or giving testimony in the case styled

          ConnectOne Bancorp, Inc. and ConnectOne Bank v. Star City Bancshares,

          Inc. and Connect Bank, Case No. 5:19-cv-159-LPR, pending in the United


                               Page 4 of 8
Case 5:19-cv-00159-LPR Document 43 Filed 07/13/20 Page 5 of 8



         States District Circuit, Eastern District of Arkansas. I understand that I am

         prohibited by an Order of this Court from employing such information for

         any other purpose and from disseminating such information to any

         individual who is not equally bound with respect to the use thereof. I

         understand that any written confidential information which I receive or

         which is otherwise in my possession is to remain in my personal custody

         until such information is no longer needed for the prosecution or defense of

         such case, whereupon it is to be returned to counsel who provided me with

         said material or destroyed. If I choose to destroy, rather than to return such

         material, I shall serve upon the producing party and/or its counsel, an

         affidavit confirming the destruction of all such records within ten (10)

         business days of the destruction.”;

      iii. Information designated as ATTORNEYS’ EYES ONLY hereunder may be

         revealed to experts and consultants pursuant to this paragraph 11(b) only to

         the extent that such Information is relevant to the subject matter of the

         opinion or advice sought from such expert or consultant;

      iv. Each individual who receives any ATTORNEYS’ EYES ONLY Discovery

         Material hereby agrees to subject himself/herself to the jurisdiction of this

         Court for the purpose of any proceeding related to the performance under,

         compliance with, or violation of this Stipulation and Protective Order.




                              Page 5 of 8
         Case 5:19-cv-00159-LPR Document 43 Filed 07/13/20 Page 6 of 8



             c. ATTORNEYS’ EYES ONLY INFORMATION may be disclosed to the Court

                 and Court personnel, including court reporters at proceedings in this action.

       12.    The Court’s deadline for filing dispositive motions, Daubert motions, joint status

report, and settlement conference request, is currently scheduled for July 6, 2020. By the

agreement of Counsel and Court, said deadlines are extended through August 6, 2020.


       IT IS SO ORDERED this 13th day of July 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE




                                          Page 6 of 8
          Case 5:19-cv-00159-LPR Document 43 Filed 07/13/20 Page 7 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

CONNECT ONE BANCORP, INC.                                                             PLAINTIFFS
And CONNECTONE BANK,

v.                                 Case No. 5:19-cv-159-LPR

STAR CITY BANCSHARES, INC.
and CONNECT BANK                                                                   DEFENDANTS

                AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

       I, ________________________, hereby acknowledge that information is to be made

available to me which has been designated as proprietary or confidential, and that such information

is provided to me solely for the purposes of assisting counsel of record or giving testimony in the

case styled ConnectOne Bancorp, Inc. and ConnectOne Bank v. Star City Bancshares, Inc. and

Connect Bank, Case No. 5:19-cv-159-LPR, pending in the United States District Circuit, Eastern

District of Arkansas. I understand that I am prohibited by an Order of this Court from employing

such information for any other purpose and from disseminating such information to any individual

who is not equally bound with respect to the use thereof. I understand that any written confidential

information which I receive or which is otherwise in my possession is to remain in my personal

custody until such information is no longer needed for the prosecution or defense of such case,

whereupon it is to be returned to counsel who provided me with said material or destroyed. If I

choose to destroy, rather than to return such material, I shall serve upon the producing party and/or

its counsel, an affidavit confirming the destruction of all such records within ten (10) business days

of the destruction.



                                             Page 7 of 8
Case 5:19-cv-00159-LPR Document 43 Filed 07/13/20 Page 8 of 8



                                        ______________________________


                                        ______________________________
                                        DATE




                        EXHIBIT “A”




                          Page 8 of 8
